Mahan, P. J.
Under the facts as agreed to by the parties and upon which the court decided the case, the judgment must be affirmed.
The plaintiff does not occupy the relation of a purchaser at tax sale, but a redemptioner.
The payment of the tax was voluntary. There does not appear to have been any fraud or mistake of facts which induced the payment. Under the decisions of our courts, the judgment is correct.. Phillips v. Jefferson Co. Comm’rs, 5 Kan. 412; Wabaunsee Co. v. Walker, 8 id. 431; Railway Co. v. Wyandotte Co., 16 id. 587; Comm’rs of Dickinson Co. v. Land Co., 23 id. 196; Lamborn v. County Commissioners, 97 U. S. 181.
Judgment affirmed.